         Case 2:16-bk-26833-VZ Doc 137 Filed 02/20/20 Entered 02/20/20 21:42:51                                               Desc
                             Imaged Certificate of Notice Page 1 of 2
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 16-26833-VZ
Jose R Solano                                                                                              Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-2                  User: admin                        Page 1 of 1                          Date Rcvd: Feb 18, 2020
                                      Form ID: pdf042                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 20, 2020.
db             +Jose R Solano,   5502 Dobbs St #74,   Los Angeles, CA 90032-4337

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 20, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 18, 2020 at the address(es) listed below:
              Bethany Wojtanowicz     on behalf of Creditor    Cerastes, LLC bethanyw@w-legal.com,
               BNC@w-legal.com
              Dane W Exnowski    on behalf of Defendant    Wells Fargo Bank, N.A. dane.exnowski@mccalla.com,
               bk.ca@mccalla.com
              Dane W Exnowski    on behalf of Creditor    Wells Fargo Bank, N.A. dane.exnowski@mccalla.com,
               bk.ca@mccalla.com
              Lane M Nussbaum    on behalf of Defendant    Magnum Property Investments LLC
               lnussbaum@nussbaumapc.com, info@nussbaumapc.com
              Lane M Nussbaum    on behalf of Defendant    Nussbaum APC lnussbaum@nussbaumapc.com,
               info@nussbaumapc.com
              Lane M Nussbaum    on behalf of Defendant Lane M. Nussbaum lnussbaum@nussbaumapc.com,
               info@nussbaumapc.com
              Lane M Nussbaum    on behalf of Defendant Sarina Goerisch lnussbaum@nussbaumapc.com,
               info@nussbaumapc.com
              Lane M Nussbaum    on behalf of Defendant    Magnum Property Investments, LLC
               lnussbaum@nussbaumapc.com, info@nussbaumapc.com
              Lane M Nussbaum    on behalf of Defendant    Lane M. Nussbaum & Nussbaum APC
               lnussbaum@nussbaumapc.com, info@nussbaumapc.com
              Matthew R. Clark, III    on behalf of Creditor    HSBC Bank USA, National Association
               bankruptcyecfs@gmail.com, mclark@ecf.courtdrive.com
              Nancy H Zamora    on behalf of Plaintiff Wesley H Avery zamora3@aol.com
              Nancy H Zamora    on behalf of Trustee Wesley H Avery (TR) zamora3@aol.com
              Nancy H Zamora    on behalf of Counter-Defendant Wesley H Avery zamora3@aol.com
              Rebecca L Wilson    on behalf of Defendant    Wells Fargo Bank, N.A. rebecca.wilson@kutakrock.com,
               Kathy.powell@kutakrock.com;wendy.bonsall@kutakrock.com
              Sean C Ferry    on behalf of Creditor    HSBC BANK USA N.A., sferry@rasflaw.com,
               sferry@ecf.courtdrive.com
              United States Trustee (LA)    ustpregion16.la.ecf@usdoj.gov
              Valerie Smith     on behalf of Interested Party    Courtesy NEF claims@recoverycorp.com
              Wesley H Avery (TR)    wes@averytrustee.com,
               C117@ecfcbis.com;lucy@averytrustee.com;Isabel@averytrustee.com
                                                                                               TOTAL: 18
 Case 2:16-bk-26833-VZ Doc 137 Filed 02/20/20 Entered 02/20/20 21:42:51                               Desc
                     Imaged Certificate of Notice Page 2 of 2


1
2
                                                                           FILED & ENTERED
3
4                                                                                 FEB 18 2020
5
                                                                             CLERK U.S. BANKRUPTCY COURT
                                                                             Central District of California
6                                                                            BY fortier    DEPUTY CLERK


7
8
                                 UNITED STATES BANKRUPTCY COURT
9
                  CENTRAL DISTRICT OF CALIFORNIA ± LOS ANGELES DIVISION
10
11   In re:                                            Case No.: 2:16-bk-26833-VZ

12   Jose R Solano                                     CHAPTER 7

13                                                     ORDER DENYING MOTION TO ABANDON
                                                       PROPERTY
14
                                                       Date:      February 11, 2020
15                                      Debtor(s).     Time:      11:00 AM
16                                                     Courtroom: 1368

17
               A hearing was held on a motion of the debtor to require the chapter 7 trustee to abandon
18
     SURSHUW\RIWKHHVWDWHWRWKHGHEWRU ³0RWLRQ³GRFNHWHQWU\ An appearance was made by
19
     the debtor. Based on the findings and conclusions made at the hearing, IT IS ORDERED that
20
     the Motion is DENIED.
21
                                                            ##
22
23
24
25
              Date: February 18, 2020
26
27
28




                                                      -1-
